Citation Nr: 1410340	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-40 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a left ankle disability.  

The Veteran testified at a videoconference hearing before the undersigned in May 2012, and a copy of the hearing transcript is of record.

In October 2012, the Board remanded the case to the RO for additional development of the record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the file reveals a December 2013 post-remand brief submitted by the Veteran's representative.  Remaining documents in this file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran does not have a current left ankle disability.


CONCLUSION OF LAW

The Veteran does not have a current left ankle disability that was incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2008 pre-adjudication letter, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for left ankle disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 
VA obtained the Veteran's service treatment records, personnel records, and all of the identified relevant post-service treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service VA treatment or any additional relevant private medical treatment for his claimed disability.  

In its October 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, afford the Veteran a VA examination to obtain an opinion as to the nature and etiology of his claimed left ankle disability.  A VA examination was conducted in June 2013.  The examiner reviewed the objective evidence of record and documented the Veteran's current complaints and an opinion was obtained concerning the nature and etiology of his claimed problem, accompanied by a rationale.  The AOJ was also instructed to obtain the Veteran's personnel records and any other VA treatment records.  The Board is in receipt of these documents.  Thus, the AOJ substantially complied with all of the Board's relevant October 2012 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided at this time.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his May 2012 videoconference hearing.  General due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In the present case, the Veteran contends that he injured his left ankle during service.  He has provided a detailed account of the event through lay statements made in his May 2012 hearing and July 2013 letter to the Board, as well as through witness lay statements.  As noted in the October 2012 remand, the Board finds that these statements support his report of a left ankle injury in service.  

More importantly, however, while the Veteran contends that he has experienced continual symptoms associated with his left ankle since service, the competent and probative post-service evidence shows that the Veteran currently does not have any left ankle disability.  The Veteran is competent to indicate that he experiences pain in his left ankle.  Whether that pain is representative of an underlying pathology, however, is well beyond lay expertise.  No left ankle disability is apparent from the June 2013 VA examination on file, and so the existence of a left ankle disability turns on what is not observable, namely whether there is a pathological process within the body.  Such a disorder clearly is not one susceptible to lay diagnosis.  The Board consequently finds that the Veteran is not competent to diagnose himself with a left ankle disability. 

Even assuming the Veteran were competent to diagnose such a disorder, the probative value of his opinion would be outweighed by that of the June 2013 examiner, who specifically found that there was no underlying pathology to support the presence of left ankle disability.  The Board notes that while the examiner conducted an x-ray of the left ankle and found a mild well-corticated irregularity adjacent to the tip of the fibula that is chronic and may be related to an old injury, she found no clinical evidence of a current or acute chronic left ankle condition.  

That examiner also indicated that the Veteran had left ankle pain.  Yet, the Board points out that pain alone, without an underlying pathology is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), supra.  

In a December 2013 post-remand brief, the Veteran's representative noted that additional treatment records and personnel records were requested, and a VA examination was conducted in compliance with the Board's Remand order.  The representative asserted on the Veteran's behalf that service connection was warranted, or that the evidence was in relative equipoise.

The Board has carefully considered the medical and lay evidence of record, but finds that service connection for a left ankle disability is not warranted.  In short, the credible and competent evidence demonstrates that the Veteran does not currently have a left ankle disability.  The preponderance of the evidence is against the claim.  The claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disability is denied.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


